Citation Nr: 0110978	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-03 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to October 31, 1997, 
for the assignment of a 50 percent disability rating for 
post-traumatic stress disorder (PTSD) with dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from October 1949 to 
October 1953 and from November 1953 to December 1969.  He was 
a prisoner of war of the North Koreans from January 1951 to 
August 1953.  

This matter comes to the Board of Veterans Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO 
increased the rating assigned for PTSD with dysthymia from 30 
to 50 percent, effective October 31, 1997.  The veteran 
perfected an appeal of the effective date assigned for the 
increased rating.  

In an August 1996 statement the veteran claimed entitlement 
to service connection for prostate cancer, which he claims 
was caused by Agent Orange exposure.  Although the RO in 
August 1997 denied entitlement to service connection for 
multiple disabilities claimed to be due to Agent Orange 
exposure, that determination did not include prostate cancer.  
Because the RO has not yet addressed this issue, it is 
referred to the RO for appropriate action.

In a November 1996 statement the veteran asserted that his 
problems with chronic pancreatitis were due to a misdiagnosis 
of his gastrointestinal complaints by the VA medical center.  
It is not clear whether he is claiming entitlement to 
compensation benefits based on the provisions of 38 U.S.C.A. 
§ 1151 (West 1991).  This issue is, therefore, also referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
support his claim and obtained all relevant evidence in order 
to assist him in substantiating his claim for VA compensation 
benefits.

2.  The veteran did not claim entitlement to service 
connection for PTSD until October 30, 1987.

3.  In a December 1987 rating decision the RO granted service 
connection for PTSD and assigned a non-compensable rating for 
the disorder, and the December 1987 decision is final.

4.  In a December 1992 rating decision the RO increased the 
rating for PTSD from zero to 30 percent, and that decision is 
final.

5.  The veteran did not again claim entitlement to an 
increased rating for PTSD until August 1, 1996.

6.  The August 1997 decision in which the RO denied 
entitlement to a disability rating in excess of 30 percent 
for PTSD did not become final due to the submission of new 
and material evidence within one year of the decision.

7.  Neither the original or the revised version of the Rating 
Schedule for psychiatric disorders is more beneficial to the 
veteran.

8.  The evidence does not show that the criteria for a 
50 percent rating for PTSD were met prior to October 31, 
1997.


CONCLUSION OF LAW

The criteria for an effective date prior to October 31, 1997, 
for the assignment of the 50 percent disability rating for 
PTSD with dysthymia are not met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991), as amended by The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 
38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.400, 4.1, 4.126, 
4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA treatment records indicate that, as the result of a 
prisoner of war protocol examination in May 1987, the 
veteran's psychiatric symptoms were diagnosed as PTSD with 
dysthymia.  Although he had not submitted a claim for service 
connection for PTSD, in a December 1987 rating decision the 
RO granted service connection for PTSD with dysthymia, and 
assigned a non-compensable rating for the disorder effective 
October 30, 1987.  The effective date for the grant of 
service connection was based on the date of filing of a claim 
for service connection for other disabilities.  The veteran 
was notified of the December 1987 decision at his latest 
address of record and did not appeal, and the December 1987 
decision is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§ 19.192 (1987).

The veteran claimed entitlement to an increased rating for 
PTSD in June 1992, and in a December 1992 rating decision the 
RO increased the rating from zero to 30 percent effective 
June 30, 1992.  The veteran was notified of the December 1992 
decision and did not appeal, and that decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1992).

The veteran again claimed entitlement to an increased rating 
for PTSD on August 1, 1996.  In conjunction with that claim 
the RO obtained his VA treatment records dated from March 
1986 to July 1996, which indicate that in June 1996 he 
complained of being tremulous and having nightmares and 
flashbacks.  An examination showed that he was mildly anxious 
and that his affect was appropriate.  The treatment provider 
found that his speech was preoccupied with somatic concerns, 
in that he repeated several times that he had been a prisoner 
of war.  Although the veteran received treatment for various 
physical problems, the VA treatment records make no further 
reference to any psychiatric complaints.

The RO provided the veteran a VA psychiatric examination in 
October 1996.  At that time he reported having flashbacks 
about once per week, which had recently increased in 
frequency.  He also reported having very poor sleep, with 
nightmares about once a week involving his prisoner of war 
experiences.  He avoided Oriental people and police officers, 
was hypervigilant, believed that everyone was after him, 
preferred being alone, and had decreased interest in 
activities.  He stated that he was depressed and often 
anxious.  

The examiner found that his grooming was adequate but not "up 
to par," in that he had several days of beard growth and his 
shoes were somewhat dirty.  He made good eye contact, and 
spoke spontaneously at a normal rate and rhythm.  His 
psychomotor activity was normal, his mood was mildly 
depressed, and his affect was appropriate to his mood.  He 
was alert and oriented to person, place, and time, and his 
memory was inadequate due to poor effort.  His insight was 
fair and his judgment was good.  His thoughts were coherent 
and logical, but somewhat tangential and circumstantial.  He 
did not appear to be paranoid or delusional, there were no 
auditory or visual hallucinations, and he denied any 
homicidal or suicidal thoughts.  The psychiatrist provided 
diagnoses of dysthymia and PTSD.

In statements received in November 1996 and February 1997 the 
veteran reported a number of the experiences that he had had 
while in service in Korea, including six months in combat, 
having to sleep under a tank while engaged in combat, being 
shot in the arm, and being subjected to rocket and mortar 
attacks.  He also reported his experiences as a prisoner of 
war, which included being starved and beaten, not being given 
sufficient clothing and freezing from the cold, and being 
kept in a pit in the ground with rats.  Following the end of 
the Korean War he remained in service and served in Vietnam.  
He claimed to have had nightmares and flashbacks since his 
release from captivity as a prisoner of war.

In support of his claim for an increased rating, in February 
1997 he submitted statements from three individuals who had 
known him most of their lives.  The individuals stated that 
the veteran had told them of his experiences in service, and 
that when he returned from Korea he acted "crazy" and had 
nightmares and flashbacks.  

In an August 1997 rating decision the RO denied entitlement 
to a disability rating in excess of 30 percent for PTSD with 
dysthymia.  The veteran was notified of that decision in 
August 1997, and did not submit a notice of disagreement 
pertaining to that decision within one year of the decision.  

In a statement received on October 31, 1997, the veteran's 
representative indicated that the veteran "desires to reopen 
his claim to establish his entitlement to increased 
disability compensation for his service-connected PTSD...."  
The representative asked the RO to obtain the veteran's 
treatment records for the previous 12-month period from the 
VA outpatient clinic and the Vietnam Veterans Outreach 
Readjustment Counseling Center (Vet Center).

The treatment records from the Vet Center show that the 
veteran had sought counseling in July 1993, and again in 
November 1997.  The November 1997 treatment record, which was 
received at the RO in December 1997, indicates that he was 
seeking assistance in increasing his disability rating.  He 
described for the therapist his experiences as a prisoner of 
war for 31 months, including beatings, hunger, isolation, 
malaria, and fear of death.  He wept while describing his 
participation in combat.  He reported sleeping with a gun 
under his pillow, and that he would not enter a crowd of 
people or join any groups.  He was afraid of "blowing up" and 
hurting someone if he became angry.  The therapist found that 
his PTSD symptoms were chronic and severe due to his 
isolation and response to anger.  

The RO also obtained the veteran's VA outpatient treatment 
records for December 1994 through December 1997.  Those 
records indicate that in November 1997 he reported that 
during the previous year his PTSD symptoms had gotten worse, 
in that he had recalled all of the bad experiences when 
prosecuting his prior claim for an increased rating.  He 
reported having frequent flashbacks; nightmares every other 
day; persistent, intrusive, distressing recollections of his 
war-time experiences; trouble sleeping; being hypervigilant; 
having feelings of guilt; and being irritable, with angry 
outbursts.  In addition to referring the veteran for 
additional treatment, the psychiatrist provided him with 
medication and assessed his complaints as moderately severe.  

The RO again provided the veteran a VA psychiatric 
examination in October 1998, following which the RO increased 
the rating for PTSD with dysthymia from 30 to 50 percent 
effective October 31, 1997.

In his July 1999 notice of disagreement and February 2000 
substantive appeal the veteran stated that his PTSD started 
in August 1953, when he was released from being a prisoner of 
war.  He again described a number of his experiences while in 
combat and as a prisoner of war.  He reported having suffered 
the after-effects of having been a prisoner throughout the 
remainder of his years of service.  He also reported having 
flashbacks, nightmares, and depression following his return 
from Korea, that he would "go crazy" and break things, and 
that he only felt safe when sleeping with his parents.  He 
further reported having been subjected to race discrimination 
during his 20 years of service.  He stated that he had 
suffered continuously from August 1953 through the present.

In support of his appeal the veteran submitted a statement 
from his spouse, other relatives, and two individuals with 
whom he had been a prisoner of war.  His fellow prisoners of 
war stated that they had witnessed some of the treatment that 
he had received while a prisoner of war.  His spouse and 
family members recounted his behavior following his return 
from Korea.

Laws and Regulations

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  When a 
claim has been filed which meets the requirements of 
38 C.F.R. §§ 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Once a 
formal claim for compensation has been allowed, receipt of a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission will 
be accepted as the date of receipt of a claim.  The 
provisions of the preceding sentence apply only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126.

Subsequent to the veteran's August 1996 claim for an 
increased rating for PTSD, the regulations pertaining to the 
evaluation of psychiatric disorders were revised effective 
November 7, 1996.  Schedule for Rating Disabilities; Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§§ 4.125-4.130).  Because the August 1996 claim was initiated 
prior to the change in the regulations, the veteran is 
entitled to the application of the version more favorable to 
him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000.

According to the rating criteria in effect prior to November 
1996, Diagnostic Code 9411 provided a 100 percent rating if 
analysis of the veteran's symptomatology showed that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; and the demonstrated inability to 
obtain or retain employment.  A 70 percent rating applied if 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 50 percent rating applied if the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was considerable impairment in the ability to 
obtain or retain employment.  A 30 percent evaluation applied 
if there was definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people; the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

The revised General Rating Formula for Mental Disorders 
specifies that a 100 percent disability rating applies if 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating applies for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 C.F.R. § 4.3.

Analysis

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103 and 5103A).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
provisions of the VCAA apply to all claims for benefits under 
the laws administered by VA.  Holliday v. Principi, No. 99-
1788 (U.S. Vet. App. Feb. 22, 2001).

In claiming entitlement to an increased rating in October 
1997, the veteran's representative reported that the VA 
outpatient clinic and the Vet Center had provided the 
veteran's treatment for PTSD.  The RO obtained all of the 
relevant records designated by the veteran, and provided him 
a VA psychiatric examination to assist him in substantiating 
his claim for an increased rating.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his appeal of the effective date assigned for the 
increased rating.  In the January 2000 statement of the case 
and the February 2000 supplemental statement of the case the 
RO informed the veteran of the regulatory requirements for an 
earlier effective date, and explained to him the rationale 
for not granting an earlier effective date.  In his 
substantive appeal the veteran requested a hearing before a 
member of the Board at the RO, and that hearing was scheduled 
in March 2001.  The veteran was notified of the scheduled 
hearing, but failed to appear.

The veteran's representative reviewed the claims files in May 
2000 and March 2001, and did not indicate that any other 
relevant evidence was available.  The Board concludes that 
all relevant data has been obtained for determining the 
merits of the veteran's appeal and that VA has fulfilled its 
obligation to assist him in the development of the relevant 
evidence.

Earlier Effective Date for the 50 Percent Rating for PTSD

The veteran contends, in essence, that he is entitled to an 
effective date in August 1953 for the assignment of the 
50 percent disability rating for PTSD because he has had PTSD 
since then.  He did not, however, claim entitlement to 
service connection for PTSD prior to October 1987.  
Entitlement to an effective date prior to October 30, 1987, 
is, therefore, precluded as a matter of law.  See Shields v. 
Brown, 8 Vet. App. 346, 349 (1995) (the Board cannot grant an 
earlier effective date in the absence of statutory authority, 
which requires the filing of a claim).

In the December 1987 and December 1992 rating decisions the 
RO, in essence, denied entitlement to a 50 percent rating.  
Because those decisions are final, entitlement to an 
effective date based on a claim filed prior to December 1992 
is also precluded in the absence of a finding that the 
decisions were clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. §§ 3.105, 20.1103.  
The veteran has not raised a valid claim of clear and 
unmistakable error in those decisions.  Damrel v. Brown, 6 
Vet. App. 242 (1994).

The veteran's representative contends that he is entitled to 
an effective date no later than August 1, 1996, for the 
50 percent rating, in that he had continuously prosecuted a 
claim for an increased rating since then.  In the August 1997 
rating decision the RO denied entitlement to a disability 
rating in excess of 30 percent.  The veteran was notified of 
that decision at his latest address of record.  The veteran's 
representative submitted a statement on October 31, 1997, in 
which he requested that the veteran's claim for an increased 
rating for PTSD be reopened.  That statement cannot 
constitute a notice of disagreement with the August 1997 
decision because the representative did not express 
disagreement with any decision.  Gallegos v. Gober, 14 Vet. 
App. 50 (2000); 38 C.F.R. § 20.201.  The veteran or his 
representative did not submit any other statement within the 
one year period following the August 1997 decision that could 
be construed as a notice of disagreement.  

The Board notes that new and material evidence that is 
submitted within one year of a decision relates back to the 
claim resulting in that decision, and prevents the decision 
from becoming final.  Muehl v. West, 13 Vet. App. 159 (1999); 
38 C.F.R. 3.156(b).  The Vet Center therapist found in 
November 1997 that the veteran's PTSD symptoms were chronic 
and severe due to his isolation and his response to anger, 
and indicated that the symptoms were more severe than that 
reflected in the 30 percent rating.  The Board finds that the 
November 1997 medical evidence was new and material and 
prevented the August 1997 decision from becoming final.  The 
issue to be determined, therefore, is the point in time in 
relation to the August 1996 claim at which the evidence shows 
that a 50 percent rating was factually ascertainable.  
38 C.F.R. § 3.400(o).

The Board notes that the veteran has been unemployed for many 
years due to medical problems.  Within the relevant time 
period, the available evidence does not document the severity 
of his psychiatric symptoms prior to June 1996, at which time 
the treatment provider found that he was mildly anxious.  The 
VA examiner in October 1996 did not document the affects of 
the psychiatric disability on the veteran's social and 
occupational functioning, other than to show that he avoided 
people, preferred being alone, and had decreased interest in 
activities.  In accordance with the rating criteria in effect 
prior to November 1996, the evidence does not indicate that 
the severity of the psychiatric symptoms was more than 
definite, which is represented in the 30 percent rating then 
assigned.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Although the examiner found that the veteran's thoughts were 
somewhat tangential and circumstantial, he also stated that 
his thoughts were coherent and logical.  He found that the 
veteran's speech was spontaneous and of normal rate and 
rhythm.  His grooming was adequate, although not "up to par;" 
his affect was appropriate to his mood; his memory was 
inadequate due to poor effort, not the inability to remember; 
his judgment was not impaired; and his mood was only mildly 
depressed.  The Board finds, therefore, that the revised 
criteria for a rating in excess of 30 percent were not met in 
October 1996.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

With the exception of the lay statements submitted in 
February 1997, there is no evidence documenting the severity 
of the PTSD symptoms from October 1996 to November 1997.  
Although the veteran's friends and family provided evidence 
of what he experienced as a prisoner of war and his behavior 
since he returned from Korea, those statements do not show 
that the effect of the psychiatric impairment on his social 
and occupational functioning was more than definite.  In 
addition, the statements do not document any psychiatric 
symptoms indicative of a 50 percent rating based on the 
revised criteria.

The Board notes that the RO based the 50 percent rating for 
PTSD on the results of the October 1998 psychiatric 
examination.  Although medical evidence can show that the 
eligibility criteria were met prior to the date of the 
medical evidence, the examiner in October 1998 documented the 
severity of the veteran's symptoms at that time and did not 
make any findings relating to the status of his disability 
retroactively.  McGrath v. Gober, 14 Vet. App. 28 (2000).  
The Board finds, therefore, that the evidence does not show 
that the original or revised criteria for a disability rating 
in excess of 30 percent were met prior to October 31, 1997.  
Neither the original or revised rating criteria are, 
therefore, more beneficial to the veteran.  VAOPGCPREC 3-
2000.  For these reasons the Board has determined that the 
preponderance of the evidence is against the appeal to 
establish an effective date prior to October 31, 1997, for 
the assignment of the 50 percent disability rating for PTSD 
with dysthymia.




(continued on next page)

ORDER

The appeal to establish entitlement to an effective date 
prior to October 31, 1997, for the assignment of the 
50 percent disability rating for PTSD with dysthymia is 
denied.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 



